                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

JENNIFER HART                                                      PLAINTIFF

V.                         NO. 5:18-CV-00137 JM/BD

SOCIAL SECURITY ADMINISTRATION                                   DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 22nd day of April, 2019.


                                        _______________________________
                                        UNITED STATES DISTRICT JUDGE
